Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 4, 2022.




                                          In The

                      Fourteenth Court of Appeals

                                   NO. 14-22-00527-CR


                     IN RE DARIUS DURON ELAM, Relator


                            ORIGINAL PROCEEDING
                              WRIT OF MANDAMUS
                                 232nd District Court
                                Harris County, Texas
                           Trial Court Cause No. 380350-I

                           MEMORANDUM OPINION

       On July 18, 2022, relator Darius Duron Elam filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator claims the trial court wrongfully declined to
allow the Harris County District Attorney’s office to represent the State in his post-
conviction habeas corpus proceeding before the trial court, and he seeks mandamus
relief against the trial court’s order.
      Although this court and other Texas courts of appeals have mandamus
jurisdiction in criminal matters, jurisdiction in final post-conviction felony
proceedings lies solely with the Texas Court of Criminal Appeals. Tex. Code
Crim. Proc. Ann. art. 11.07, § 5; Ater v. Eighth Court of Appeals, 802 S.W.2d 241,
243 (Tex. Crim. App. 1991). Therefore, we have no jurisdiction with regard to
relator’s petition. Consequently, relator’s petition for writ of mandamus is
dismissed for want of jurisdiction.



                                       PER CURIAM



Panel consists of Justices Bourliot, Hassan, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2